UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 28, 2011 PROVIDENCE AND WORCESTER RAILROAD COMPANY (Exact name of registrant as specified in its charter) Rhode Island 0-16704 05-0344399 (State or other jurisdiction Of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 75 Hammond Street, Worcester, Massachusetts01610 (address, including zip code, of principal executive offices) (508) 755-4000 Registrant’s telephone number, including area code None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): žWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) žSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) žPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) žPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On June 25, 2011, Providence and Worcester Railroad Company (the “Borrower”) consummated with Commerce Bank & Trust Company (the “Lender”) a two-year extension of the maturity of a $5 Million unsecured line of credit facility (the “Loan Facility”) pursuant to a Promissory Note and a Business Loan Agreement executed on June 25, 2009.In addition, Lender and Borrower have agreed to revise the definition of the term “Tangible Net Worth” to include amounts listed as Deferred Revenue in Borrower’s audited financial statements.As extended, the Loan Facility will mature on June 25, 2013.$900,000 is outstanding under the Loan Facility as of this date. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1945, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Providence and Worcester Railroad Company By: /s/ Marie A. Angelini Marie A. Angelini, Secretary and General Counsel Dated:June 28, 2011
